Matias v New York & Presbyt. Hosp. (2016 NY Slip Op 02163)





Matias v New York & Presbyt. Hosp.


2016 NY Slip Op 02163


Decided on March 24, 2016


Appellate Division, First Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on March 24, 2016

Mazzarelli, J.P., Manzanet-Daniels, Kapnick, Webber, JJ.


607 151424/13

[*1]Natara Matias, Plaintiff-Appellant,
vNew York and Presbyterian Hospital, et al., Defendants-Respondents.


Akin Law Group PLLC, New York (Garima Vir of counsel), for appellant.
Epstein, Becker & Green, P.C., New York (John F. Fullerton III of counsel), for respondents.

Order, Supreme Court, New York County (Nancy M. Bannon, J.), entered September 30, 2014, which, insofar as appealed from, granted defendants' motion for summary judgment dismissing the complaint, unanimously affirmed, without costs.
Plaintiff has failed to produce any evidence that defendants were motivated by discriminatory animus in subjecting her to adverse treatment, including repeated suspensions, an essential element of her claims for national-origin-based employment discrimination under the New York State and City Human Rights Laws (see Askin v Department of Educ. of the City of N.Y., 110 AD3d 621 [1st Dept 2013]; Bennett v Health Mgt. Sys., Inc., 92 AD3d 29, 46 [1st Dept 2011], lv denied 18 NY3d 811 [2012]). The absence of any evidence of discriminatory animus is equally fatal to any claim of mixed motive (see Bennett at 40).
There is no evidence that plaintiff ever engaged in any "protected activity" for purposes of her retaliation claims (Fruchtman v City of New York, 129 AD3d 500, 501 [1st Dept 2015]).
THIS CONSTITUTES THE DECISION AND ORDER
OF THE SUPREME COURT, APPELLATE DIVISION, FIRST DEPARTMENT.
ENTERED: MARCH 24, 2016
CLERK